     Case 3:20-cv-00954-MMA-KSC Document 60 Filed 01/28/21 PageID.364 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    RANDALL SCOTT McGRAW,                          Case No.: 3:20-cv-00954-MMA-KSC
12                              Plaintiff,
                                                     ORDER SETTING STATUS
13    v.                                             CONFERENCE
14    PACIFICA ASHWOOD LLC, et al,
15
                               Defendants.
16
17         On January 6, 2021, the Court vacated the pretrial schedule pending defendant Yardi
18   Systems, Inc.’s (“Yardi”) response to plaintiff’s First Amended Complaint. Doc. No. 58.
19   Yardi has now answered the First Amended Complaint. Doc. No. 59. Therefore, IT IS
20   HEREBY ORDERED THAT the Court will hold a telephonic status conference with
21   counsel on February 12, 2021 at 11:00 a.m. To participate in the conference, counsel
22   should call 1-877-873-8017 and use access code 2924630. Parties may, but are not
23   required to, attend the conference.
24         IT IS FURTHER ORDERED THAT on or before February 8, 2021, the parties
25   shall submit a Joint Status Report to the Court of no more than 6 pages, describing:
26            a) the discovery that has been completed and the discovery that remains to be
27                done, including any expert discovery;
28   //

                                                 1
                                                                            3:20-cv-00954-MMA-KSC
     Case 3:20-cv-00954-MMA-KSC Document 60 Filed 01/28/21 PageID.365 Page 2 of 2



1             b) any motions the parties anticipate filing within the next 30 days;
2             c) the status of the parties’ settlement discussions, including whether the parties
3                wish to participate in a Court-facilitated settlement conference at this time;
4                and
5             d) any other matter the parties wish to bring to the Court’s attention.
6          The Joint Status Report need not be filed and may be submitted directly to the
7    undersigned’s Chambers at efile Crawford@casd.uscourts.gov. Any questions regarding
8    the Joint Status Report or the status conference may be directed to the undersigned
9    Magistrate Judge’s Chambers at 619-446-3964.
10         IT IS SO ORDERED.
11   Dated: January 28, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                            3:20-cv-00954-MMA-KSC
